Citation Nr: 0934356	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.  The Veteran served in the Republic of Vietnam from 
April 1969 to March 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal was remanded by the Board in 
February 2009 for additional development.  

A Board hearing was originally scheduled in May 2007, which 
the Veteran requested to reschedule.  This request was 
granted and another hearing was scheduled in August 2009.  
The Veteran failed to appear for this hearing.  The Veteran 
did not demonstrate good cause for his failure to appear for 
the hearing and did not indicate a desire for another 
hearing, as such, the Board will continue with appellate 
review. 


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows a diagnosis of PTSD 
that is related to verified in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the Veteran has a diagnosis of PTSD.  In 
various VA treatment records and therapy notes the Veteran 
was diagnosed with PTSD.  In a May 2003 report from a LISW 
(Licensed Independent Social Worker), the Veteran was 
diagnosed with PTSD consistent with the criteria set forth in 
The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), Section 309.81.  Additionally, the VA records and 
the LISW report revealed that the diagnosis was based on the 
Veteran's alleged in-service stressors, particularly combat 
type experiences in Vietnam.  The Veteran alleged that he 
experienced mortar attacks, saw a man killed by a sniper and 
saw dead bodies.  

Therefore, the only issue for the Board is if the Veteran has 
combat status or if there is credible supporting evidence 
that the claimed in-service stressors actually occurred.  
Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  
Establishing that the veteran engaged in combat with the 
enemy requires objective, competent, and factual evidence of 
record.  The determination is made on a case-by-case basis 
and means that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 
18, 1999); see also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

In this case, the DD Form 214 shows that the Veteran had 
service in Vietnam from April 25, 1969 to March 15, 1970.  
The service records also show that the Veteran received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal with Device 60, and an Army 
Commendation Medal with 1st Oak Leaf Cluster.  The Army 
Commendation Medal certificate indicated that the Veteran had 
exceptionally meritous service in support of military 
operations against communist aggression in the Republic of 
Vietnam from July 1989 to April 1970.  The personnel records 
also show that the Veteran participated in the TET 69 Counter 
Offensive. 

In spite of the commendations and location of the Veteran's 
service, the service records do not show that the Veteran 
engaged in combat.  Based on the foregoing, the Board cannot 
determine if the Veteran engaged in combat with the enemy.  

The Army Commendation Medal certificate also revealed that 
the Veteran was part of the Service Battery, 2D Battalion, 
33D Artillery, 1st Infantry Division.  The unit records were 
obtained from the Center for Unit Records Research (CURR).  
The Board will summarize some of the major activities of the 
2d Battalion, 33rd Artillery.  These records show that on 
April 28, 1969, a forward tactical operations center was set 
up by the 2d Battalion, 33rd Artillery at FSB (fire support 
base) Thunder III and directed artillery support for 
operations conducted by a 3d Brigade convoy that was ambushed 
and on a search and destroy mission against a 400 man enemy 
force.  In May 1969, artillery batteries, including FSB 
Lorraine, set up by B 2d Battalion, 33rd Artillery (105mm) 
were positioned for attack defense plans for FSB Gela.  In 
May 1969, FSB Gela received 20 mortar rounds followed by a 
ground attack by unknown forces.  The counter mortar program 
was a success and enemy forces did not enter the perimeter 
wire.  There were three US casualties killed in action, 20 
wounded and 6 were evacuated.  In June 1969, Battery C of the 
2d Battalion, 33rd Artillery was sent to provide support for 
FSB Mahone.  

The 2d Battalion, 33rd Artillery also played a major role in 
"Operation Strangle" which conducted extensive riverine, 
seal, ambush and surveillance operations to deny enemy 
movement and resupply activities along the Saigon River.  The 
2d Battalion, 33rd Artillery assisted in the interdiction and 
denial operations by firing on numerous radar sighting and 
sensor activations.  An extensive I & I program was fired 
each night restricting enemy movement.  This operation led to 
critical food shortages, considerable enemy casualties, POWs 
and Hoi Chanhs.  

During rome plow operations, the 2d Battalion, 33rd Artillery 
also fired 19 preps for rome plows designed to destroy booby 
traps and mines and eliminate enemy forces.  On August 8, 2d 
Battalion, 33rd Artillery was displaced over FSB Aspen.  
There was intense round and mortar attacks on FSB Aspen and 
the 2d Battalion, 33rd Artillery fired 2,968 rounds resulting 
in the defeat of the attack.  In August, the 2d Battalion, 
33rd Artillery continued to supply artillery support in 
response to ambushed convoys and the 3rd Brigade.  In 
December 1969, the 2d Battalion, 33rd Artillery moved to Minh 
Thanh Rubber Plantation, there was no significant fire for 
the remainder of the calendar year.  

The unit history shows that the 2d Battalion, 33rd Artillery 
provided direct support for the 3d Brigade since October 1965 
and in February 1970 began a direct support role for the 1st 
Brigade.  The 2d Battalion, 33rd Artillery began stand-down 
in Mid March.  

In determining whether corroborative evidence substantiates 
or verifies the Veteran's statements as to the occurrence of 
the claimed stressors, corroborating every detail of an 
alleged stressor, including the Veteran's personal 
participation, is not necessary.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  It is sufficient for a Veteran to 
submit evidence of the occurrence of a stressful event, and 
the evidence implies his personal exposure.  Unit records 
showing attacks on a veteran's unit are credible supporting 
evidence that the veteran experienced the attacks personally.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

The Board finds that the unit history records clearly show 
that his unit participated in combat activities.  Although 
the Veteran was not awarded medals indicating personal 
participation in combat, it is clear that his unit was 
extensively involved in combat operations in Vietnam.  
Furthermore, the service treatment records show that in 
December 1969 the Veteran injured his knee while he was 
entering a bunker.  Additionally, he was also given 
medication for headaches in the field.  Both of these 
references are consistent with the Veteran's alleged combat-
type experiences.  

Based on the unit history for the 2d Battalion, 33rd 
Artillery, the Board finds that the Veteran is entitled to 
service connection for PTSD because his claimed in-service 
stressors have been verified.  The unit records showing 
attacks on a Veteran's unit are credible supporting evidence 
that the Veteran experienced the alleged in-service 
stressors.  See Pentecost, 16 Vet. App. at 128-129.  In light 
of the Veteran's claimed stressor events being sufficiently 
verified and the current diagnosis of PTSD based on his 
Vietnam experiences, the Board finds that service connection 
for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


